


Exhibit 10.13

 

 

[g12802ky01i001.jpg]

 

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN DOCUMENT

 

 

February 8, 2006 (Amended December 2, 2008)

 

--------------------------------------------------------------------------------


 

ARTICLE 1. INTRODUCTION

 

Charles River Laboratories hereby establishes the Charles River Laboratories
Deferred Compensation Plan effective as of January 1, 2006. The Company has
established the Plan to attract, retain and motivate certain of its key
employees, as well as those of its subsidiaries and affiliates, by providing
them with the opportunity to defer receipt of compensation and achieve resulting
tax efficiencies. The Plan is intended to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3), 401(a)(1) of ERISA and is also
intended to be compliant with the requirements of Section 409A of the Code. The
Plan shall be administered in a manner consistent with those intents.

 

ARTICLE 2. DEFINITIONS

 

As used herein, the masculine pronoun shall include the feminine, and the
singular shall include the plural, and the plural, the singular, and the
following terms shall have the following meanings unless a different meaning is
clearly required by the context.

 

“Account” means a Plan account for a Participant established pursuant to
Section 7.1, which may pass to a Beneficiary pursuant to Article 9.  Each
Participant may have more than one Account.

 

“Annual Interest Equivalent Factor” means the annual interest rate, declared
annually by the Company, applied to Deferrals allocated to the fixed rate fund
in accordance with Article 6.

 

“Annual Employer Contribution” means an amount for each Schedule B Participant
equal to 10% of the sum of such Participant’s (i) base salary plus (ii) target
annual bonus or, if lower, actual bonus, in each case in respect of the
applicable year.

 

“Annual Schedule A Incremental Amount” for any year shall be an amount for each
Schedule A Participant equal to the amount by which the Company would have been
required to increase its actuarial liability (vested Projected Benefit
Obligation) on its balance sheet for such year in respect of such Participant’s
ESLIRP benefit, determined in accordance with GAAP as if the retirement income
portion of the ESLIRP were still in existence. Such calculation shall be
determined using the actuarial assumptions specified by Section 417(e)(3)(A) of
the Code, and in the case of the interest rate specified under subparagraph
(ii)(II) of such section, using such rate established for the month of
November of the year preceding the year to which the liability increase and
contribution relate.

 

“Beneficiary” means a beneficiary designated in accordance with Article 9.

 

“Bonus Plan” means the annual incentive program used to determine the bonus
amounts payable to executives of the Company.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means any one of the following: (i) the closing of the sale
of all or substantially all of the Company’s assets as an entirety to any person
or related group of persons; (ii) the merger or consolidation of the Company
with or into another corporation or the merger or consolidation of another
corporation with or into the Company or a subsidiary of the Company, in either
case with the effect that immediately after such transaction the outstanding
voting securities of the Company immediately prior to such transaction represent
less than a majority in interest of the total voting power of the outstanding
voting securities of the entity surviving such merger or consolidation; or
(iii) the closing of a transaction pursuant to which beneficial ownership of
more than 50% of the Company’s outstanding Common Stock (assuming the issuance
of Common Stock upon conversion or exercise of all then exercisable conversion
or purchase rights of holders of outstanding convertible securities, options,
warrants, exchange rights and other rights to acquire Common Stock) is
transferred to a single person or entity, or a “group” (within the meaning of
Rule l3d-5(b)(l) under the Securities Exchange Act of 1934) of persons or
entities, in a single transaction or a series or related transactions.  It shall
be treated as a Change in Control hereunder if any of the events described in
clauses (i), (ii) or (iii) occur to Charles River Laboratories Inc., or to
International, or to any other company directly or indirectly controlling either
Company at the time of any such transaction.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company, or any successor committee.

 

“Company” means International and Charles River Laboratories, Inc., a Delaware
corporation and a wholly owned subsidiary of International, unless otherwise
specifically stated or required by context.

 

“Deferrals” means compensation credited to a Participant’s Account during a
calendar year as a result of a Participant’s elections pursuant to Section 5.2,
plus Company contributions pursuant to Section 5.3, if any, plus, except where
the context otherwise requires, amounts attributable (i.e., credited notional
interest) to amounts previously deferred.

 

“Distribution Date” is defined in Section 8.2.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ESLIRP” means the Executive Supplemental Life Insurance and Retirement Income
Plan established in 1973 and from time to time amended.

 

“401(k) Savings Plan” means the qualified 401(k) savings plan offered by the
Company to employees meeting the proper age and service requirements.

 

“Initial ESLIRP Conversion Amount” means, for each Schedule A Participant, the
amount determined by the Company to be the value of the Participant’s ESLIRP
accrued benefit as of the end of the year prior to the year in which such
Participant’s participation in the Plan commenced.

 

3

--------------------------------------------------------------------------------


 

“International” means Charles River Laboratories International, Inc., a Delaware
corporation.

 

“Measurement Funds” means the funds selected by the Committee to be used as the
measure of investment return on an Account, or portion thereof, when elected by
a Participant in accordance with Article 6. The fixed rate fund shall be
considered a Measurement Fund for purposes hereof unless specifically otherwise
required by context.

 

 “Participant” means an executive who becomes eligible to participate in the
Plan and who elects to participate in the Plan or is designated to receive
Annual Employer Contributions, in accordance with Article 4.

 

“Plan” means the Charles River Laboratories Deferred Compensation Plan as set
forth herein and in all subsequent amendments hereto.

 

“Pre-retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.2 at the time such Account is
opened.

 

“Retirement Account” means an Account the distribution schedule for which is
established by the Participant under Section 8.1(a)(1) or 8.1(a)(2) at the time
such Account is opened.

 

“Schedule A Participant” means each Participant designated by the Company from
time to time as a Schedule A Participant.

 

“Schedule B Participant” means each Participant designated by the Company from
time to time as a Schedule B Participant.

 

“Trust” means any trust established under any Trust Agreement.

 

“Trust Agreement” means one or more of the trust agreement(s) entered into by
the Company, if any, to hold assets to be used to defray the Company’s expenses
of operating the Plan.

 

“Trustee” means a Trustee of any Trust.

 

ARTICLE 3. ADMINISTRATION

 

3.1          Committee. The Plan shall be administered by the Committee. The
Committee shall have full discretionary authority to interpret the provisions of
the Plan and decide all questions and settle all disputes which may arise in
connection with the Plan, and may establish its own operative and administrative
rules and procedures in connection therewith, provided that any such procedures
relating to claims are consistent with the requirements of section 503 of ERISA
and the regulations thereunder. All interpretations, decisions and
determinations made by the Committee shall be binding on all persons concerned. 
No member of the Committee who is a Participant in the Plan may vote or
otherwise participate in any decision or act with respect to a matter relating
solely to himself (or to his Beneficiaries).

 

4

--------------------------------------------------------------------------------


 

3.2          Delegation by Committee. Except as the Committee may otherwise
provide by written resolution, the Committee’s duties and responsibilities under
Section 3 (except for the duty to establish eligibility criteria under Article
4) shall be delegated to the Vice President, Human Resources, who may further
delegate certain of such duties and responsibilities to other members of
management of the Company. For purposes of the Plan, any action taken by any
such delegate pursuant to such delegation shall be considered to have been taken
by the Committee.  In addition, except as the Committee may otherwise provide by
written resolution, the Committee’s duties and responsibilities under Section 3
shall be delegated (on a shared basis) to the Investment Committee of the
Company; provided, however, that material changes to this Plan pursuant to
Section 14 will require approval of the Committee.

 

3.3          Indemnification. The Company agrees to indemnify and to defend to
the fullest possible extent permitted by law any member of the Committee and any
delegate (including any person who formerly served as a member of the Committee
or as a delegate) against all liabilities, damages, costs and expenses
(including attorneys’ fees and amounts paid in settlement of any claims approved
by the Company) occasioned by any act or omission to act in connection with the
Plan, if such act or omission is in good faith.

 

ARTICLE 4. SELECTION OF PARTICIPANTS

 

The Committee shall select, or shall establish the applicable criteria for
determining, the employees of the Company or its subsidiaries or affiliates who
are eligible to participate in the Plan. When an executive has been selected to
participate in the Plan, he will be notified by the Committee and given the
opportunity to elect to defer compensation under the Plan. An executive who
makes such an election and/or is designated as eligible to receive contributions
pursuant to Section 5.3 is hereinafter referred to as a “Participant.”

 

ARTICLE 5. DEFERRAL OF COMPENSATION

 

5.1          Deferral Opportunity. From time to time the Committee shall
establish the extent to which (if any) base salary or bonuses under one or more
incentive bonus programs may be deferred under the Plan. Unless otherwise
provided by the Committee, the following table identifies the types of
compensation permitted to be deferred under the Plan with corresponding maximum
deferral percentages:

 

Types of Compensation
(Net of Employment Taxes)

 

Maximum Deferral

 

Annual Salary

 

50

%

Annual Bonus

 

100

%

“Sign-on” Bonus

 

100

%

 

Deferral elections shall apply in all cases to compensation amounts after
reduction thereof for any applicable employment and withholding taxes.

 

5

--------------------------------------------------------------------------------


 

5.2          Deferral Elections. For each calendar year, a Participant may
irrevocably elect, in accordance with this Article and Article 8, to defer
receipt of all or part of the compensation designated pursuant to Section 5.1;
provided, however, that unless specifically permitted by the Committee, such
deferred amount may not in aggregate be less than $5,000 for any year.  A
Participant’s election to defer base salary payable in respect of services
provided in any calendar year must be made on or before December 15 of the
previous calendar year.  A Participant’s election to defer an incentive award
must be made prior to the time the amount of the award is granted under the
applicable incentive award program and, in any event, prior to six months from
the date the performance period ends. A Participant’s election to defer a
“sign-on” bonus must be made at the time the amount of the award is determined
under the applicable program and, in any event, prior to commencement of
employment.  In the case of a Participant who becomes employed and eligible for
the Plan during the same calendar year, the elections described in this
Article with respect to compensation for services after the date of election
(other than the election relating to “sign-on” bonus) may be made no later than
30 days following the Participant’s first day of eligibility.  Notwithstanding
any provision of this paragraph, deferrals under the Plan shall comply with the
requirements of Section 409A as to timing of election, and need not exceed such
requirements of Section 409A.

 

5.3          Company Contributions. (a) The Committee may from time to time
designate any individual then participating in the ESLIRP as a Schedule A
Participant.  For each such Schedule A Participant, the Company will contribute
to an Account established or designated by such Participant an amount equal to
such Participant’s Initial ESLIRP Conversion Amount.

 

(b)           For each Schedule A Participant, the Company shall contribute to
an Account established or designated by such Participant in respect of each full
year such Participant remains employed by the Company following such
Participant’s designation as a Schedule A Participant, an amount equal to the
Annual Schedule A Incremental Amount.  The company shall make the contribution
annually, no later than March 31st.  The contribution will be retroactively
credited to the Participant’s Account as if it had been deposited on
January 1st of the contribution year.  From January 1st through the business day
immediately preceding the actual contribution date, such contribution shall be
credited on a daily basis based on the fixed rate fund.  Thereafter, such
contribution shall be credited or debited in accordance with Section 6.3.

 

(c)           The Committee may from time to time designate a Participant as a
Schedule B Participant.  For each such Schedule B Participant, in respect of
each full year such Participant remains employed by the Company following such
Participant’s designation as a Schedule B Participant, the Company shall
contribute to an Account established or designated by such Participant the
Annual Employer Contribution.  Each Annual Employer Contribution shall become
vested and nonforfeitable in four equal installments on December 31 (the
“Vesting Date”) of each of the four years following the year in respect of which
the Annual Employer Contribution was made, provided that the Participant remains
employed by the Company on the applicable Vesting Date. All of a Participant’s
Annual Employer Contributions will vest and become nonforfeitable upon (i) a
Change in Control, (ii) the Participant’s death or disability, or (iii) the
attainment by such Participant of age 60 following continuous employment by the
Company until such time.  The company shall make the contribution annually, no
later than March 31st.  The contribution will be retroactively credited to the
Participant’s Account as if it had been deposited on January 1st of the
contribution year.  From January 1st through the

 

6

--------------------------------------------------------------------------------


 

business day immediately preceding the actual contribution date, such
contribution shall be credited on a daily basis based on the fixed rate fund. 
Thereafter, such contribution shall be credited or debited in accordance with
Section 6.3.

 

(d)           A Participant may irrevocably elect, in accordance with Article 8,
to direct Company Contributions to one or more Retirement or Pre-retirement
Accounts.  Such direction to and the payment schedule for any Account to which
Company Contributions in respect of services provided in any calendar year are
directed must be established on or before December 15 of the previous calendar
year, to the extent necessary to comply with Section 409A.

 

5.4          Pre-Retirement Life Insurance Benefit. Executives named in both
Schedule A and Schedule B, if any, are eligible to receive a pre-retirement life
insurance death benefit equal to base annual salary plus target bonus times four
(4) less $50,000 of group coverage.

 

5.5          Change in Control. (a) In the event that a Schedule A Participant
becomes eligible to receive Severance Payments under such Participant’s Change
in Control Agreement, as defined below, if any, the Company will be obligated to
make an additional contribution to an Account established or designated by such
Participant in accordance with this section.

 

(b)           Such additional contribution shall be equal to (i) the payment
that would have been made under Section 6.4 of the Change in Control Agreement
had the Plan not been implemented, minus (ii) the amount that would have
constituted the Participant’s accrued benefit under the ESLIRP as of the Date of
Termination without regard to the additional benefit provided under clauses
(ii) and (iii) of such Section 6.4 of the Change in Control Agreement, in the
case of both clause (i) and clause (ii) above assuming that the ESLIRP had
continued in effect through the Date of Termination.

 

(c)           Such additional contribution shall be made promptly following, but
not more than 15 days after, the Date of Termination, and shall be allocated to
one or more Measurement Funds, in accordance with the Schedule A Participant’s
then effective elections.

 

(d)           Capitalized terms used in this Section 5.5, when applied to a
Participant, shall have the meanings assigned to them in the Agreement (or the
Amended and Restated Agreement, as applicable) between such Participant and the
Company (the “Change in Control Agreement”), if any.

 

ARTICLE 6. INTEREST EQUIVALENT FACTOR & MEASUREMENT FUNDS

 

6.1          (a) Measurement Funds. The Participant may allocate his or her
Deferrals to, or notionally “invest” them in, one or more Measurement Funds. 
The Committee may, in its sole discretion, discontinue, substitute, add or
delete a Measurement Fund at any time.

 

(b)           Annual Interest Equivalent Factor. The Committee shall determine
the annual interest equivalent factor that will apply to Deferrals allocated to
the fixed rate fund.  The Committee may determine different interest equivalent
factors for Deferrals made in different calendar years, and except as otherwise
provided herein, the Committee may change each year the interest equivalent
factor applicable to the fixed rate fund for future periods.

 

7

--------------------------------------------------------------------------------


 

6.2          Upon Change of Control. Following a Change in Control, the annual
interest equivalent factors applied to Deferrals of a Participant shall not be
less than the annual interest equivalent factors applicable to Deferrals of the
Participant immediately prior to the Change of Control.  Further, to the extent
feasible, any Measurement Funds in existence prior to a Change in Control shall
continue to be available after a Change in Control, until distribution of
Accounts in accordance with Section 8.8.

 

6.3          Crediting/Debiting of Account Balances. In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee, in its sole discretion, amounts shall be credited or debited to
the balance of any Account of a Participant in accordance with the following
rules:

 

(a)           Allocation to Measurement Funds.  In connection with each deferral
election in accordance with Section 5.2 above and each Company Contribution in
accordance with Schedule 5.3 above, each Participant shall allocate deferred
amounts in all Accounts to one or more Measurement Fund(s) (as described below)
to be used to determine the additional amounts to be credited or debited to such
Account balance (the notional “investment return”) for each period in which the
Participant remains in active participation in the Plan.  On a monthly basis, in
accordance with procedures established from time to time by the Committee, the
Participant may (but is not required to) reallocate any portion of his Account
balance(s) to one or more other Measure Funds.  Any reallocation made in
accordance with the previous sentence shall apply to the next calendar month and
continue thereafter for each subsequent calendar month in which the Participant
participates in the Plan, unless changed in accordance with the previous
sentence.

 

(b)           Allocation Amounts.  Allocations to any Measurement Fund shall be
made in increments of five percentage points (i.e., 5%) of the Account balance.

 

(c)           Crediting or Debiting Method.  The performance of each elected
Measurement Fund (either positive or negative) will be determined by the
Committee, in its sole discretion, based on the published performance of the
reference fund.  A Participant’s Account balance(s) shall be credited or debited
on a daily basis based on the performance of each Measurement Fund selected by
the Participant, as though (i) for any quarter with respect to which a
Participant has elected to reallocate his or her Account balances, a
Participant’s Account balance(s) were invested in the Measurement
Fund(s) selected by the Participant, in the percentages in effect for such
calendar quarter, as of the close of business on the first business day of such
calendar quarter, at the closing price on such date; (ii) the portion of the
Account balance(s) that was actually deferred or contributed during any calendar
quarter were invested in the Measurement Fund(s) selected by the Participant, in
the percentages in effect for such calendar quarter, no later than the close of
business on the third business day after the day on which such amounts are
actually deferred from the Participant’s compensation through reductions in his
or her payroll, or otherwise contributed, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases the balance of any
Account of such Participant ceased being invested in the Measurement Fund(s) no
earlier than three business days prior to the distribution, at the closing price
on such date.  Any contribution to which a Participant is entitled under
Section 5.3(b) or (c) shall be credited to an Account established or designated
by such Participant as of the close of business on the first business day of the
calendar year following the year to which it relates.  Any contribution to which
a Participant is entitled under Section 5.3(a) shall be credited

 

8

--------------------------------------------------------------------------------


 

to an Account established or designated by such Participant as promptly as
practicable following such contribution.  If necessary, any such amount shall be
credited with earnings determined by applying the Annual Interest Equivalent
Factor from such date until it is possible to apply the Measurement Funds
selected by the Participant or, if applicable, until such requirements as may
reasonably be imposed by the Company have been satisfied.

 

(d)           No Actual Investment.  Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Funds are to be
used for reference purposes only, and a Participant’s allocation of his or her
Account balance(s) to any such Measurement Fund, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s Account
balance(s) shall not be considered or construed in any manner as an actual
investment of his or her Account balance(s) in any such Measurement Fund or any
underlying reference portfolio.  In the event that the Company or any Trustee in
its discretion determines to invest funds in any of the Measurement Funds or
underlying reference portfolios, or determines to invest in any other assets, no
Participant shall have any rights in or to such investments. Without limiting
the generality of the foregoing, a Participant’s Account balance(s) shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his behalf by the Company or any Trust; the Participant shall at all times
remain an unsecured creditor of the Company.

 

ARTICLE 7. PARTICIPANT ACCOUNTS

 

7.1          Establishment of Accounts. Each Participant shall establish, at the
time of his or her initial participation in the Plan, one or more Accounts
reflecting the amounts due the Participant under the Plan and the Committee
shall cause the Company to establish on its books such Accounts reflecting the
Company’s obligation to pay Participants the amounts due under the Plan.

 

7.2          Adjustments to Accounts. From time to time the Committee shall
adjust each Account of each Participant to credit (i) amounts which the
Participant has elected to defer under Article 5 and direct to such Account,
(ii) amounts contributed to the Plan for the benefit of a Participant pursuant
to Section 5.3 and directed by such Participant to such Account, and
(iii) amounts based on the annual interest equivalent factors for the fixed rate
fund and / or gains or losses based on the applicable allocations in the
Measurement Funds, determined under Article 6. Participants’ Account(s) shall
also be adjusted to reflect benefit payments and withdrawals under Article 8 and
shall continue to be adjusted under this Article 7 until the entire amount
credited to the respective Account has been paid to the Participant or his
Beneficiary.

 

ARTICLE 8. DISTRIBUTION OF BENEFITS

 

8.1          Retirement Accounts.

 

(a)           At the time a Participant elects to defer compensation pursuant to
Section 5.2 or direct the deposit of a contribution pursuant to Section 5.3, the
Participant shall direct the Deferral or contribution to a Retirement Account
and/or a Pre-retirement Account and shall establish the distribution schedule
for such Account if such schedule has not previously been

 

9

--------------------------------------------------------------------------------


 

established.  If the Participant chooses to establish a Retirement Account, the
distribution schedule for such Account can be either:

 

(1)           A lump sum:

 

(i)                                     upon termination of employment
(including termination due to retirement); or

 

(ii)                                  at a specified time following termination
of employment, subject to subsection (b) below.

 

(2)  In up to 20 consecutive annual installments, commencing:

 

(i)                                     immediately upon termination of
employment; or

 

(ii)                                  at a specified time following termination
of employment, subject to subsection (b) below.

 

(b)           Notwithstanding any election made pursuant to subsection
(1)(ii) or (2) above, if the Participant has not attained age 55 at the time of
termination of employment, all amounts will be distributed in a lump sum
immediately following his termination of employment.

 

(c)           Notwithstanding any election made pursuant to Section 8.1(a), in
the event a Participant’s Retirement Account is equal to or less than the amount
then specified in Section 402(g)(1)(B) of the Code, or any successor provision
thereto, as of the date of termination of employment, the Participant’s
Retirement Account shall be fully distributed in a lump sum as soon as
administratively feasible following termination of employment.  Any such
distribution pursuant to this section will comply in all respects with any
applicable requirements of Section 409A.

 

8.2          Pre-retirement Accounts. (a) If at the time of a deferral election
in accordance with Section 5 the Participant chooses to establish a
Pre-retirement Account, the Participant shall designate the date or dates on
which amounts contained in such Account shall be distributed.  If multiple
distribution dates are designated for a single Account, (i) such dates must be
the same date in consecutive years, and (ii), the portion of the Account
distributed on such date shall be a fraction which is the reciprocal of the
number of distribution dates remaining at the time of any such distribution. 
For example, if three dates are selected, 1/3 of the Account shall be
distributed on the first such date, 1/2 of the Account on the second such date,
and the entire remaining Account on the last date.  Each Pre-retirement Account
may have only one distribution schedule, and once established, such schedule may
be changed only in accordance with Section 8.6.

 

(b)           A Participant must be employed at the time such Pre-retirement
election(s) are scheduled to commence.  If a Participant terminates employment
prior to commencement of any elected Pre-retirement distribution(s), at any age,
that Account(s) will be distributed in a lump sum upon termination. 
Pre-retirement payments will continue as elected if a Participant terminates
employment after a Pre-retirement distribution commences.

 

10

--------------------------------------------------------------------------------

 

(c)                                  The first distribution date selected for a
Pre-retirement Account must be not earlier than three years after the date such
amounts would have been paid to the Participant had no Deferral thereof been
made.

 

(d)                                 Payments and distributions shall be made on
or as promptly as practicable after the respective date(s) designated by the
Participant pursuant to this Section 8.2, but in any event by the end of the
calendar year in which such date occurs; provided, however, that if such date is
after October 17, such payment or distribution will be made in the following
calendar year, but not later than 75 days after such date.

 

8.3                               Financial Hardship Distribution. In the event
a Participant suffers an unanticipated emergency due to circumstances beyond his
control that results in a financial hardship, the Participant may request a
distribution of all or any part of any Account. The Committee shall determine
whether such a financial hardship exists and what amount, if any, may be
distributed. In no event shall the aggregate amount of the distribution exceed
either the value of the Participant’s Account(s) or the amount determined by the
Committee to be necessary to alleviate the Participant’s financial hardship
(which hardship amount may include taxes owed because of such distribution) and
that is not reasonably available from other resources of the Participant.  A
distribution of any amount pursuant to this section that is subject to
Section 409A will not be made unless the financial hardship distribution
satisfies the requirements for distribution on account of “unforeseeable
emergency”, within the meaning of Section 409A.

 

8.4                               Disability. For purposes of the Plan, a
Participant who ceases active employment because of a disability is considered
to remain active under the Plan, to the extent permitted by Section 409A.  A
Participant who has become disabled, within the meaning of Treasury Reg. Sec.
1.409A-3(i)(4), will receive a distribution of all portions of any Account that
were scheduled to be distributed on termination of employment six months
following the Participant’s date of disability, and all other amounts will be
distributed as scheduled, subject to the provisions of Section 8.6.

 

8.5                               Tax Withholding. To the extent required by
applicable law, Federal, State, and other taxes shall be withheld from any
distribution.

 

8.6                               Changes to Distribution Schedules. A
Participant who has elected to receive payment at a time and in a form described
in this Section 8 may change such election at any time up to 12 months prior to
the date on which the payment was originally scheduled to be made or to
commence.  Notwithstanding the foregoing, any election to change distribution
dates cannot result in an acceleration of benefit payments and any further
deferral must be for a period of not less than 5 years after the initially
elected distribution date, in compliance with applicable requirements of
Section 409A of the Code.  A changed election made within 12 months of the date
payment was originally scheduled to be made or to commence is not valid and has
no effect.

 

8.7                               Compliance with Section 409A. If the
implementation of any of the foregoing provisions of the Plan would subject the
Participant to taxes or penalties under Section 409A of the Code, the
implementation of such provision shall be modified to avoid such taxes and
penalties to the maximum extent possible while preserving to the maximum extent
possible the

 

11

--------------------------------------------------------------------------------


 

benefits intended to be provided to Participants under the Plan.  Without
limiting the generality of the foregoing, and notwithstanding any provision of
the Plan which may be interpreted to the contrary, any Participant who is
treated as a “specified employee,” for purposes of Section 409A, cannot receive
or commence receiving payment within six months of his or her termination of
employment, to the extent such delay is required by Section 409A and regulations
promulgated thereunder.

 

8.8                               Change in Control. Upon a Change in Control,
all Accounts shall be distributed to Participants; provided that, to the extent
required by Section 409A, such transaction also constitutes a change in the
ownership or effective control of, or in the ownership of a substantial portion
of the assets of, the Company, within the meaning of Section 409A. Such
distributions shall be made not earlier than January 1 and not later than
January 31 of the calendar year following the year in which the Change in
Control occurred.

 

ARTICLE 9. BENEFICIARY BENEFITS

 

In accordance with forms and procedures established by the Committee, a
Participant may designate a Beneficiary to receive the remaining balance of his
Account(s) upon his death, and may change such designated Beneficiary from time
to time. Payments to a Beneficiary under this Article 9 shall be made in
accordance with the distribution schedules established by the Participant for
his or her Account(s).  Notwithstanding the preceding sentence, if a Beneficiary
survives the Participant but dies before the Participant’s entire Account has
been distributed, the remaining balance(s) of all of the Participant’s
Account(s) shall be distributed in a lump sum to the Beneficiary’s estate as
soon as practicable following receipt of notice of the Beneficiary’s death. If
no Beneficiary is designated (or if a designated Beneficiary does not survive
the Participant), the balance credited to the Participant’s Account(s) shall be
paid to the Participant’s estate in a lump sum as soon as practicable following
receipt of notice of the Participant’s death.

 

ARTICLE 10. NATURE OF CLAIM FOR PAYMENTS

 

(a)                                  Except as may be provided herein, the
Company shall not be required to set aside or segregate any assets of any kind
to meet its obligations hereunder. A Participant shall have no right on account
of the Plan in or to any specific assets of the Company or to any assets of any
Trust. Any right to any payment the Participant may have on account of the Plan
shall be solely that of a general, unsecured creditor of the Company.

 

(b)                                 To assist in meeting its obligations under
the Plan, the Company may establish or designate a Trust, of which the Company
is treated as the owner under Subpart E of Subchapter J, Chapter I of the Code,
and may deposit funds with the Trustee of the Trust.

 

(c)                                  In all events, the Company shall remain
ultimately liable for the benefits payable under this Plan, and to the extent
the assets at the disposal of the Trustee are insufficient to enable the Trustee
to satisfy all benefits, the Company shall pay all such benefits necessary to
meet its obligations under this Plan.

 

12

--------------------------------------------------------------------------------


 

(d)                                 The obligations of the Company hereunder
shall be binding upon its successors and assigns, whether by merger,
consolidation or acquisition of all or substantially all of its business or
assets.

 

(e)                                  In the event that, following a Change in
Control, any dispute arises as to a Participant’s entitlements under the Plan,
the Participant shall be entitled to reimbursement, as incurred, of legal
expenses incurred by the Participant in enforcing his or her rights hereunder,
unless the claim(s) made by such Participant is determined by a court or
arbitrator of appropriate jurisdiction to be or have been manifestly without
merit.

 

ARTICLE 11. ASSIGNMENT OR ALIENATION

 

11.1                        Prohibition on Assignment. The interest hereunder of
any Participant or Beneficiary shall not be alienable by the Participant or
Beneficiary by assignment or any other method and will not be subject to be
taken by his creditors by any process whatsoever, and any attempt to cause such
interest to be so subjected shall not be recognized.

 

11.2                        Domestic Relations Orders.

 

(a)                                  All or a portion of a Participant’s benefit
under the Plan may be paid to another person as specified in a “Qualified
Domestic Relations Order.”  For this purpose, a “Qualified Domestic Relations
Order” means a judgment, decree, or order (including the approval of a
settlement agreement) which is:

 

(i)            issued pursuant to a State’s domestic relations law;

 

(ii)           relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
the Participant;

 

(iii)          creates or recognizes the right of a spouse, former spouse, child
or other dependent of the Participant to receive all or a portion of the
Participant’s benefits under the Plan;

 

(iv)          provides for payment in an immediate lump sum as soon as
practicable after the Committee determines that a Qualified Domestic Relations
Order exists; and

 

(v)           meets such other requirements established by the Committee.

 

(b)                                 The Committee shall determine whether any
document received by it is a Qualified Domestic Relations Order.  In making this
determination, the Committee may consider:

 

(i)            the rules applicable to “domestic relations orders” under section
414(p) of the Internal Revenue Code of 1986 and section 206(d) of ERISA;

 

(ii)           the procedures used under the 401(k) Savings Plan to determine
the qualified status of domestic relations orders; and

 

13

--------------------------------------------------------------------------------


 

(iii)          such other rules and procedures as it deems relevant.

 

ARTICLE 12. NO CONTRACT OF EMPLOYMENT

 

The Plan shall not be deemed to constitute a contract of employment between the
Company and any Participant, or to be consideration for the employment of any
Participant.

 

ARTICLE 13. AMENDMENT OR TERMINATION OF PLAN

 

The Plan may be altered, amended, revoked or terminated in writing by the
Committee or the Company in any manner and at any time; provided, however, that
(i) no amendment or action of the Committee may have the effect of reducing the
vested balance of any Account of a Participant at the time of such amendment or
action without the consent of the affected Participant, (ii) following a Change
in Control, (A) no such alteration, amendment, revocation or termination shall
reduce the amount of a Participant’s Account or his rights to such Account as
determined under the provisions of the Plan in effect immediately prior to such
Change in Control (including without limitation any right to contributions under
Section 5.3), or otherwise adversely affect the Participant’s benefits under the
Plan, without the written consent of the affected Participant and (B) the
provisions of Sections 5.5, 6.2 and this Article 13 may not be amended.  Any
such amendment, modification, revocation or termination shall comply with
Section 409A.

 

ARTICLE 14. CLAIMS REVIEW PROCEDURE

 

14.1                        Notice. The Committee shall notify Participants and,
where appropriate, Beneficiaries, of their right to claim benefits under the
claims procedures, and may, if appropriate, make forms available for filing of
such claims, and shall provide the name of the person or persons with whom such
claims should be filed.

 

14.2                        Procedure. The Committee shall establish procedures
for action upon claims initially made and the communication of a decision to the
claimant promptly and, in any event, not later than 90 days after the claim is
received by the Committee, unless special circumstances require an extension of
time for processing the claim.  If an extension is required, notice of the
extension shall be furnished to the claimant prior to the end of the initial 90
day period, which notice shall indicate the reasons for the extension and the
expected decision date.  The extension shall not exceed 90 days.  The claim may
be deemed by the claimant to have been denied for purposes of further review
described below in the event a decision is not furnished to the claimant within
the period described in the three preceding sentences.  Every claim for benefits
which is denied shall be denied by written notice setting forth in a manner
calculated to be understood by the claimant (i) the specific reason or reasons
for the denial, (ii) specific reference to any provisions of the Plan on which
denial is based, (iii) description of any additional material or information
necessary for the claimant to perfect his claim with an explanation of why such
material or information is necessary, and (iv) an explanation of the procedure
for further reviewing the denial of the claim under the Plan, including a
statement of the right of the claimant to bring an action under
Section 502(a)(3) of ERISA following an adverse benefit determination on review.

 

14

--------------------------------------------------------------------------------


 

14.3                        Review. (a) The Committee shall establish a
procedure for review of claim denials, such review to be undertaken by the
Committee. The review given after denial of any claim shall be a full and fair
review with the claimant or his duly authorized representative having 60 days
after receipt of denial of his claim to request such review, the right to review
all pertinent documents and the right to submit documents, records, issues,
comments and other information in writing, all of which shall be taken into
account regardless of whether it was submitted in the initial benefit
determination.  The claimant shall be provided upon request and at no charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.

 

(b)                                 The Committee shall establish a procedure
for issuance of a decision by the Committee not later than 60 days after receipt
of a request for review from a claimant unless special circumstances, such as
the need to hold a hearing, require a longer period of time, in which case a
decision shall be rendered as soon as possible but not later than 120 days after
receipt of the claimant’s request for review.  The decision on review shall be
in writing and shall include specific reasons for the decision written in a
manner calculated to be understood by the claimant with specific reference to
any provisions of the Plan on which the decision is based, a statement that the
claimant is entitled upon request and at no charge reasonable access to, and
copies of, all documents, records and other information relevant to the
claimant’s claim for benefits, and a statement of the right of the claimant to
bring an action under Section 502(a)(1)(B) of ERISA.

 

ARTICLE 15. GOVERNING LAW

 

This Plan shall be governed and construed in accordance with the laws of the
State of Massachusetts, to the extent such laws are not preempted by federal
law.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Plan has been adopted by the Compensation Committee of
the Board of Directors of Charles River Laboratories, Inc., on February 8, 2006,
and amended on December 2, 2008 and is executed by a duly authorized officer of
Charles River Laboratories, Inc.

 

 

 

Charles River Laboratories, Inc.

 

 

 

 

 

/s/ James C. Foster

 

 

 

By:

  James C. Foster

 

 

 

 

Title:

  President and Chief Executive Officer

 

16

--------------------------------------------------------------------------------
